DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction1
Applicant’s election with traverse in the reply filed November 4, 2022 is respectfully acknowledged. The traversal is on the grounds that: (1) any search and consideration of the claimed subject matter of Group I will likely overlap and encompass that Group II; and (2) that the Office has failed to show by appropriate explanation any separate classification, separate status in the art when classifiable together, or a different field of search for the claimed subject matter. (Remarks 3–4.) Applicant’s remarks are unpersuasive. 
First, in response to Applicant’s arguments asserting that the subject matter of both groups would likely overlap, while there may be some overlap in the searches of the groups outlined in the restriction requirement, there is no reason to believe that the searches for the groups would be identical. And based on the additional work involved in searching and examining these distinct inventions together, restriction of the inventions is clearly proper.
Second, Applicant argues that an “appropriate” explanation has not been provided. Examiner respectfully disagrees. An explanation was provided in §§ 2.2 and 3 of the Restriction Requirement. If Applicant still believes that additional explanation is needed, then Applicant is kindly invited to contact Examiner to discuss the issue.
In view of the foregoing, the restriction requirement has been made FINAL and the non-elected claims have been withdrawn from consideration.
Status of the Claims
Claims 1–20 are pending. Per Applicant’s election,2 claims 6, 9, 10, 12, 15, and 16 have been withdrawn from consideration. In total, claims 1–5, 7, 8, 11, 13, 14, and 17–20 are the subject of this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–5, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuznetsov.3
With respect to claim 1, Kuznetsov discloses a filter comprising at least one filter arm. (Kuznetsov FIG. 2.) Figure 1 of Kuznetsov depicts a filter arm. As shown in the instant figure, the filter arm comprises a plurality of hollow elements in fluid communication with each other. The hollow elements have porous walls. (Id. (showing porous walls 6).) The filter shown in Figure 2 of Kuznetsov includes a hollow base 8. This hollow base has a side wall and a base outlet port 9. (Id.)  The hollow base is in fluid communication with the at least one filter arm. Also, the at least one filter arm has a first end and a second end; and the second end is connected to the hollow base. (Id.)
With respect to claim 2, Kuznetsov teaches a plurality of filter arms. (Kuznetsov FIG. 2.) Each of the plurality of filter arms is in fluid communication with the hollow base. Additionally, the hollow base has a plurality of outlet ports—each of the plurality of base outlet ports in fluid communication with a separate filter arm. (Id.)
With respect to claim 3, the filter arms include linearly arranged adjacent hollow elements. (Kuznetsov FIG. 2.)
With respect to claim 4, the hollow elements have a rounded shape. (Kuznetsov FIG. 2.)
With respect to claim 5, the hollow elements have a spherical shape. (Kuznetsov FIG. 2.)
With respect to claim 11, Kuznetsov discloses a filter device comprising a housing having at least one inlet and at least one outlet, defining at least one fluid flow path between the at least one inlet and the at least one outlet, with the filter of claim 1 arranged in the housing across the at least one fluid flow path. (Kuznetsov FIG. 2.)
With respect to claims 13 and 14, the hollow elements have a rounded shape. (Kuznetsov FIG. 2.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov.
With respect to claims 7, 8, and 17–20, Kuznetsov does not appear to explicitly specify that two or more hollow elements have different diameters. However, Kuznetsov teaches that its hollow elements can have a different diameter: based on the desired value of the membrane surface per unit volume and the conditions of the separation process. (Kuznetsov ¶ 1.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Additionally, it has also been held that absent persuasive evidence that a particular configuration is significant, said configuration can be considered to be a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04(IV)(B) (citing In re Dailey, 357 F.2d 669 (CCPA 1966)). Furthermore, “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929). As it applies to the instant limitation, there does not appear to be persuasive evidence of record which shows that the diameter of Applicant’s lumen was significant. Therefore, in accordance with MPEP § 2144.04(IV)(B), the claimed diameter is considered to be a matter of choice which a person of ordinary skill in the art would have found obvious.
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify Kuznetsov such that it comprises two or more hollow elements having different diameters: in order to yield the predictable result of providing a desired value of the membrane surface per unit volume. KSR, 550 U.S. at 415–16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
    

    
        1 This section of this document refers Applicant’s Remarks filed November 4, 2022 and the Restriction Requirement mailed October 18, 2022.
        2 Remarks 2.
        3 SU 743691 A1, published June 30, 1980 (“Kuznetsov”).